Title: From James Madison to Thomas Jefferson, 16 April 1781
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. April 16th. 1781
The inclosed paper is a copy of a report from a Committee now lying on the table of Congress for Consideration. The delicacy and importance of the subject makes me wish for your judgment on it before it undergoes the final decision of Congress.
The necessity of arming Congress with coercive powers arises from the shameful deficiency of some of the States which are most capable of yielding their apportioned supplies, and the military exactions to which others already exhausted by the enemy and our own troops are in consequence exposed. Without such powers too in the general government, the whole confederacy may be insulted and the most salutary measures frustrated by the most inconsiderable State in the Union. At a time when all the other States were submitting to the loss and inconveniency of an embargo on their exports, Delaware absolutely declined coming into the measure, and not only defeated the general object of it, but enriched herself at the expence of those who did their duty.

The expediency however of making the proposed application to the States will depend on the probability of their complying with it. If they should refuse, Congress will be in a worse situation than at present: for as the confederation now stands, and according to the nature even of alliances much less intimate, there is an implied right of coer[c]io[n] against the delinquent party, and the exercise of it by Congress whenever a palpable necessity occurs will probably be acquiesced in.
It may be asked perhaps by what means Congress could exercise such a power if the States were to invest them with it? As long as there is a regular army on foot a small detachment from it, acting under Civil authority, would at any time render a voluntary contribution of supplies due from a State, an eligible alternative. But there is a still more easy and efficacious mode. The situation of most of the States is such, that two or three vessels of force employed against their trade will make it their interest to yield prompt obidience to all just requisitions on them. With respect to those States that have little or no foreign trade of their own it is provided that all inland trade with such states as supply them with foreign merchandize may be interdicted and the concurrence of the latter may be enforced in case of refusal by operations on their foreign trade.
There is a collateral reason which interests the States who are feeble in maritime resources, in such a plan. If a naval armament was considered as the proper instrument of general Government, it would be both preserved in a respectable State in time of peace, and it would be an object to mann it with Citizens taken in due proportio[ns] from every State. A Navy so formed and under the orders of the general Council of the States, would not only be a guard against aggression & insults from abroad; but without it what is to protect the Southern States for many years to come against the insults & aggressions of their N. Brethren.
I am Dear [Sir] Yr. sincere friend & obt. servt.
J. Madison Junr.
